United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3711
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                Russell Novell

                   lllllllllllllllllllll Defendant - Appellant

               Jan Novell; Missouri Department of Revenue

                         lllllllllllllllllllll Defendants
                                 ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                           Submitted: June 4, 2015
                            Filed: June 11, 2015
                               [Unpublished]
                               ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
        Russell Novell appeals following entry of judgment by the district court1 in the
government’s civil action to reduce federal income tax assessments to judgment and
enforce federal tax liens against real property. For reversal, Novell argues that the
district court lacked jurisdiction to enter its order. Having reviewed the record de
novo and considered the parties’ submissions on appeal, we find Novell’s arguments
unavailing: he waived any challenge to personal jurisdiction early in the proceedings,
see Fed. R. Civ. P. 12(b)(2), (h)(1); in any event, he conceded that he was domiciled
in the forum state, thus establishing a basis for personal jurisdiction, see Viasystems,
Inc. v. EBM-Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 595 (8th Cir. 2011);
and the court properly exercised subject matter jurisdiction in this tax-related action
brought by the United States under specific statutory authority, see 26 U.S.C. § 7402;
28 U.S.C. §§ 1340, 1345. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                          -2-